Citation Nr: 1203086	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  06-23 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disorder, and if so, whether service connection is warranted.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1972 to July 1974.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In February 2009, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

The Board reopened the service connection claim for PTSD in April 2009 finding that new and material evidence had been submitted to reopen the claim, and also remanded this case for additional development; specifically for the RO to provide additional notice for the Veteran's PTSD claim including based on personal assault stressors, obtain Social Security Administration (SSA) records, verify the dates of the Veteran's service, make attempts to corroborate the Veteran's alleged stressors, and provide the Veteran a VA examination regarding the PTSD claim.  The directives of the Board's remand have been substantially complied with.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Veteran has shown through his statements describing his PTSD symptoms and stressor statements that he only presently seeks service connection for PTSD; and also has previously filed separate service connection claims for schizophrenia and a bipolar disorder that were denied.  Therefore, notwithstanding the holding in Clemons, only the PTSD issue will be addressed in the decision below.  

The issues of entitlement to service connection for back and neck disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's claim of entitlement to service connection for a back disorder was denied by a June 2001 Board decision.  He did file an appeal. 

2.  The evidence received since the June 2001 Board decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a back disorder.

3.  The Veteran's claim of entitlement to service connection for a neck disorder was denied by a December 1998 RO decision.  He did perfect an appeal. 

4.  The evidence received since the December 1998 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a neck disorder.

5.  The Veteran's PTSD was incurred in, or caused by, his military service. 


CONCLUSIONS OF LAW

1. The June 2001 Board decision that denied entitlement to service connection for a back disorder is final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011). 

2.  Evidence received since the June 2001 Board decision that denied entitlement to service connection for a back disorder is new and material, and the claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The December 1998 RO decision that denied entitlement to service connection for a neck disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

4.  Evidence received since the December 1998 RO decision that denied entitlement to service connection for a neck disorder is new and material, and the claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board reopens service connection for a back disorder and a neck disorder on the basis of new and material evidence being received, remands the back and neck service connection claims on the merits, and grants service connection for PTSD.  Other than the matters that are addressed in the remand section of this decision, this award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.



II.  New and Material Evidence

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The Board also notes that, for purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

A.  Back disorder

The Veteran's claim of entitlement to service connection for a back disorder was initially denied by an April 1975 RO decision on the grounds that the medical evidence of record failed to show a chronic back condition or injury during military service and the post-service February 1975 VA examination report showed a normal x-ray of the spine.  The Veteran was notified that if he wished to reopen his claim in the future he must submit a statement that he would be willing to report and stay for completion of a physical examination and also would need to furnish medical evidence showing that he had a chronic back disability.  The Veteran did not perfect an appeal.  Therefore, the April 1975 RO decision is final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In November 1977, the Veteran indicated that he wished to reopen his claim for entitlement to service connection for a back disorder.  The RO sent the Veteran a letter in November 1977 again notifying him that if he wanted to reopen his claim he would need to furnish evidence showing that his back disorder was incurred during service and had bothered him continuously since service.  The Veteran submitted copies of his service treatment records.  The RO sent the Veteran another letter in February 1978 again reiterating that the service treatment records did not show treatment for a chronic back disorder.  In June 1978, the RO issued a rating decision denying service connection for a back condition noting that the service treatment records showed no treatment for a chronic back disability and post-service records showed a normal x-ray of the spine.  The Veteran appealed this rating decision to the Board.

In December 1979, the Board denied service connection for a back disability on the basis that the service treatment records and post-service medical records did not demonstrate the presence of a back disability.  The Veteran was provided a copy of the December 1979 Board decision and notified of his appellate rights but the Veteran did not appeal the Board's decision.  Therefore, the December 1979 Board decision is final. See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The Veteran sought to reopen his service connection claim for a back disorder multiple times thereafter but the requests were denied by RO letters and rating decisions dated from October 1985 to August 1986.  The Veteran appealed the RO's latest action to the Board.  

In August 1987, the Board denied service connection for a back disability noting that the Veteran contended that he strained his back in service lifting 50 to 75-pound sandbags and subsequently reinjured his back in 1984 following service separation while working aboard a ship as a seaman.  In denying the claim, the Board noted that no back disorders were noted in the service treatment records, and examination of the spine after service was normal on VA examinations in February 1975 and April 1979.  The Board noted that the Veteran was examined for complaints of low back pain and pulled back muscle in November 1984 while working aboard a ship and that the Veteran had testified during a hearing that he strained his back in service.  The Board indicated that the new evidence of the post-service injury to the spine and the hearing transcript of the Veteran reiterating his contentions of injury to the spine in service did not provide a new factual basis warranting a favorable determination.  The Veteran was provided a copy of the August 1987 Board decision and notified of his appellate rights but the Veteran did not appeal the Board's decision.  Therefore, the August 1987 Board decision is final. See id.

The Veteran continued to attempt to reopen his service connection claim for a back disorder that was denied by the RO in letters and rating decisions dated from March 1991 to January 1992 on the basis that the evidence of record did not establish the presence of a back disability related to service.  The January 1992 rating was appealed to the Board.  In April 1994, the Board found that the evidence submitted since the previous December 1979 Board decision did not constitute new and material evidence to reopen the service connection claim for a back disorder.  Specifically the Board determined that the additional evidence received consisted of duplicate copies of medical records previously considered and medical records for treatment after December 1979 that did not demonstrate a back disorder related to military service.  The Veteran did not appeal the Board's April 1994 Board decision; so it is final.  See id.

In rating decisions dated from June 1995 to July 1997, the RO continued to deny the Veteran's requests to reopen service connection for a back disorder.  The July 1997 rating decision was appealed to the Board; and the Board confirmed the denial in October 1999 on the basis that new and material evidence had not been received to reopen the claim.  The Board's October 1999 decision was later vacated by the U.S. Court of Appeals for Veterans Claims, however, so that the claim could be reconsidered under the provisions of the VCAA.  

In June 2001, the Board again denied the service connection claim for a back disorder finding that new and material evidence had not been received finding that the evidence submitted since the April 1994 Board decision was duplicative of information already considered at that time.  The Veteran did not appeal the Board's June 2001 decision.  Therefore, this decision is final.  See id.

The Veteran submitted his current request to reopen service connection for a back disability in May 2004.
 
Evidence considered during the previous RO rating decisions and Board decisions dated from 1975 to 2001 included the Veteran's service treatment records, which noted complaints of low back pain at discharge from service, and VA examinations dated in February 1975, December 1978, and March 1979, which were negative for a back disability, although the Veteran complained of back pain on VA examination in March 1979.  A private medical statement also was submitted in December 1978, which was negative for any back disability.  Post-service evidence also includes a back injury in 1984, findings of recurrent low back strain starting in 1985, a private x-ray examination report in September 1985 showing minimal narrowing of L5-S1 intervertebral disc space, VA treatment records and examination reports dated from 1981 to 1999 showing complaints of low back pain with normal x-ray studies, and a November 1990 private x-ray examination of the lumbar spine showing no lumbosacral abnormalities.  An August 1998 private treatment record notes a past medical history of degenerative disc disease of the lumbar spine and the Veteran's reports of a pinched nerve in the lumbar spine.  The Veteran testified at a personal hearing in June 1978 noting that he was treated for back pain in service and presenting prescriptions for medications he received including Robaxin, which he claimed was a muscle relaxant.  He also testified at a personal hearing in April 1987 reporting a history of back strain in service related to lifting sandbags and a reinjury in 1984.  

Evidence obtained since the last final June 2001 Board decision includes the Veteran's SSA records for a psychiatric disability, a VA magnetic resonance imaging (MRI) report dated in September 2007 showing degenerative disc disease of L4-L5, and a December 2008 private MRI report showing prominent bulge to protrusion at L4-5 and mild central bulge at L5-S1 with possible neural foraminal impingement, left greater than right.  The record also shows the Veteran's continued assertions of back injury in service, with an additional injury to the back claimed when a cable wrapped around his ankle and swept him off of his feet.  The Veteran testified at a February 2009 Board hearing that the first back injury was a sprain to the back from carrying a 75-pound sack of sand and that he reinjured his back right before discharge from service in June 1974 when a cable wrapped around his ankle and pulled him off of his feet.  He stated that he was treated for his ankle but did not complain about his back at that time.  He also indicated that right after service in September 1974 he sought VA treatment but was turned away because he was not registered.  

The evidence submitted since the June 2001 decision raises a reasonable possibility of substantiating the service connection claim for a back disorder, as it includes the Veteran's sworn testimony that in addition to his claimed lifting injury he also injured his back in service when a cable wrapped around his ankle and swept him off of his feet.  He also testified that he attempted to seek treatment for his back in September 1974 soon after his discharge from military service in July 1974.  In addition, the medical evidence shows confirmed clinical findings of degenerative disc disease and disc bulges in the lumbar spine, whereas previously there was just the Veteran's reports of a previous history of degenerative disc disease and pinched nerve, and x-ray findings of minimal narrowing of the L5-S1 intervertebral disc space.  This information was not previously considered by VA and supports the presence of a clinically diagnosed back disability, which was not of record in the prior denial in June 2001.  The Veteran's testimony also clarifies his contentions regarding the in-service injuries to his back and establishes that he has been complaining of back pain and attempting to seek treatment for his back since September 1974.  For purposes of determining whether new and material evidence has been received, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The newly submitted evidence when considered along with the other evidence of record raises a reasonable possibility of substantiating the service connection claim for a back disorder.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  As the additional evidence is new and material, the claim of entitlement to service connection for a back disorder is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

B.  Neck disorder

The Veteran's claim of entitlement to service connection for a neck disorder was initially denied by a December 1998 RO decision on the grounds that there was no record of treatment for a neck condition in service.  

In denying the claim in December 1998, the RO noted that VA treatment records showed the Veteran had been diagnosed with cervicalgia and that x-ray findings showed slight degenerative disk disease with spurring at C4-5, but no records had been received showing the Veteran was treated for or diagnosed with a neck condition while he was in the military.  The Veteran was notified of the December 1998 decision and of his appellate rights by a letter dated February 17, 1999.  He did not perfect an appeal.  Therefore, the December 1998 RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

The Veteran filed a request to reopen in May 2004.  Evidence obtained since the December 1998 RO decision includes the Veteran's statements and sworn testimony that his contentions regarding his back injuries in service when he had a lifting injury and when a cord swept him off of his feet also pertained to his neck; a VA MRI study dated in September 2007 showing mild to moderate central canal stenosis at C3-C4 and C4-C5 secondary to central disc osteophyte complexes; and moderate to severe left neural foraminal stenosis at C5-C6 secondary to a left paracentral disc osteophyte complex; and a private MRI study dated in December 1998 showing degenerative disc disease and spondylosis at C3-4, C4-5, and C5-6 with resulting reversal of the cervical lordosis; and central canal stenosis at C3-4, C4-5, and C5-6.  

The evidence submitted since the December 1998 decision raises a reasonable possibility of substantiating the service connection claim for a neck disorder.  Specifically, the Veteran through his statements and testimony has provided evidence of in-service injuries to the neck.  This testimony was not previously considered by VA and supports the possible in-service incurrence of a neck disorder, which was not of record in the prior denial in December 1998.  For purposes of determining whether new and material evidence has been received, the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 512-513.  This testimony along with the other evidence of record raises a reasonable possibility of substantiating the service connection claim for a neck disorder.  See Shade, 24 Vet. App. 110.  As the additional evidence is new and material, the claim of entitlement to service connection for a neck disorder is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Service Connection for PTSD

The Veteran seeks service connection for PTSD.  He has asserted a number of stressors related to his PTSD.  He has stated that he was sexually assaulted by a division officer by being fondled, that he saw a fellow shipmate with his face all cut up at a bar in Naples, Italy, that one of his fellow shipmates was knocked overboard when he was on the USS Springfield in Gaia, Italy, that he found out when he first reported to Gaia, Italy that the servicemember he was replacing had been killed, and that he also experienced stress and anxiety after he was injured when a cord caused him to fall on a Navy ship.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

To establish entitlement to service connection for PTSD a veteran must provide medical evidence diagnosing PTSD; a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) . 

In PTSD cases in which the veteran asserts personal assault as the in-service stressor, VA has provided for special evidentiary-development procedures, including interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis.  See Patton v. West, 12 Vet. App. 272, 280 (1999); see also VA ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 20, 1996).  Specifically, in claims concerning in-service personal assault, alternative forms of evidence (i.e., evidence other than service records) may be used to corroborate the Veteran's account of an in-service assault.  Examples of such evidence include records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease; statements from family members, roommates, fellow service-members, or clergy; evidence of behavioral changes following the claimed assault, such as a request for a transfer to another military occupational specialty (MOS) or duty assignment, deterioration in work performance, substance abuse, unexplained economic or social behavior changes, or episodes of depression, panic attacks, or anxiety without an identifiable cause.  See 38 C.F.R. § 3.304(f)(3); see also Gallegos  v. Peake, 22 Vet. App. 329 (2008). 

With regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The paragraph reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement. See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992). 

The Veteran's service treatment records are negative for any findings of a psychiatric disability.  However, the Veteran did state on his report of  medical history at discharge from service that he was hit by a wire cable in June 1974.

The Veteran started receiving psychiatric treatment for schizophrenia in 1980.  However, his first diagnosis of PTSD of record was not until May 2004, when it was noted that the Veteran had a positive PTSD screen.  The Veteran reported the incidents when he witnessed a man getting his face cut up and his division officer grabbing him on the buttocks while he was pulling a life raft.  On the PTSD symptom handout he checked off emotional numbing, depression, and anxiety/nervousness, and stated that he felt uncomfortable when people walked behind him.  The assessment included probable PTSD related to possible military sexual trauma.  VA treatment records dated in January 2005, November 2007, and December 2007 also note an impression of PTSD.

In May 2011, the Veteran underwent VA examination.  The Veteran reported PTSD symptoms daily to weekly and noted that he had been hospitalized in the 1980s for psychiatric symptoms, specifically visual hallucinations.  He indicated that this was what caused the accident on the ship when he was injured.  He apparently saw a creature on the deck on the ship and tried to step on it, which resulted in the accident with the cable and subsequent injury to his back and neck.  He reported depression and crying spells since the military.  The VA examiner determined that the Veteran's stressor was that he was caught in the cable on the deck of his ship and dragged with force toward the chalk, which was the mechanism for managing the cable and feared that he would have a leg amputated or be killed should he get dragged into it.  The examiner further determined that the Veteran's symptoms were related to this stressor.  The examiner thus found that the Veteran's PTSD was as likely as not due to military service.  The rationale for this opinion was based on records review, clinical interview, DSM-IV criteria for diagnosis, and symptoms and history reported by the Veteran.  

An addendum to this report dated in June 2011 notes that the Veteran's fear of being pulled into a piece of machinery resulted in PTSD as he experienced fear for his life and fear of having his leg crushed in the machinery.  The Veteran endorsed feeling severe helplessness as he felt himself being pulled toward the machinery by his leg, which was tangled in the cable being wound into its casing.  It was further noted that the level of impairment indicated in the report reflected the Veteran's occupational and social impairment attributable only to PTSD and depressive disorder and did not include the impact of schizophrenia on his level of functioning.  As reference to the military sexual trauma, the examiner found that it was true the Veteran did not mention this during the examination and that there appeared to be no link of PTSD symptoms to the incident when he reported that someone grabbed his behind.  The PTSD diagnosis was based on the incident specified above.

After a careful review of the evidence of record, the Board finds that the Veteran suffers from PTSD and that this condition is related to his reported injury with the cable.  In making this determination, the Board notes that the Veteran is competent to report that he was injured by a cable during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge.  Such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994). 

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting that he was injured by the cable.  The Veteran's records are internally consistent, as evidenced by his service treatment records, private and VA treatment records, his statements, and testimony.  He has consistently reported since his Report of Medical History at discharge from service that he was injured by a wire cable during service.  Further, the Board finds that it is facially plausible that the Veteran was injured by a cable while serving on the deck of a Navy ship.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

Finally, the Board finds it significant that, in May 2011 and June 2011, a VA licensed psychologist found that the Veteran's fear of being pulled into a piece of machinery resulted in PTSD as he experienced fear for his life and fear of having his leg crushed in the machinery.  Thus, the VA psychologist diagnosed the Veteran with PTSD related to his reported stressor of injury with the wire cable during his military service.  

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is a medical diagnosis of PTSD related to the claimed in-service stressor, and credible supporting evidence of the occurrence of that stressor, the Board concludes that the evidence supports the grant of service connection for PTSD.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for PTSD is granted. 


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder, and the claim is reopened.

New and material evidence has been received to reopen a claim of entitlement to service connection for a neck disorder, and the claim is reopened.

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran seeks service connection for back and neck disorders, which he relates to injuries during his military service.  Specifically he contends that he had a lifting injury while lifting a 75-pound bag of sand and another injury when a cable wrapped around his ankle and caused him to fall.  He further asserts that he has had low back pain since service and has sought medical treatment for his back since September 1974.  He also mentioned that he re-injured his back after service while working for the Merchant Marines in 1984.

The service treatment records show that in July 1972, around the time of entry into service, a complaint of back ache was noted, but this notation was crossed out and next to it was noted tender spot over the gluteal area.  The Veteran was later treated for a pilonidal cyst.  At discharge from service in July 1974, the Veteran complained that he had then or ever had recurrent back pain.  He also noted that he was hit by a wire cable in June 1974, but only noted injury to his ankle.  Clinical evaluation of the spine was normal. 

After service, a February 1975 VA examination report notes that the Veteran did not stay for completion of the examination but that x-ray findings of the lumbosacral spine were normal.  A December 1978 VA treatment records notes complaints of back pain from a back injury in 1974 from lifting something heavy.  A March 1979 VA examination report notes subjective complaints of back pain, etiology undetermined.  The Veteran stated that he developed back pain in 1974 after lifting something heavy and that he was treated with warm compresses and Robaxin.  He continued to have back pain with bending.  X-rays of the lumbosacral spine were normal, although he had mild tenderness at the lumbosacral area.  The Veteran also complained of low back pain on a VA treatment record dated in February 1983.

In November 1984, it was noted that the Veteran pulled a muscle of his back while holding a line causing pain to the small of his back.  He was given Robaxin tablets and a provisional diagnosis of possible strain to the lower sacral area.

A September 1985 private treatment record shows a diagnosis of recurrent lower back strain.  The Veteran continued to complain of low back pain through 1989 but x-ray studies were normal.

In November 1996 the Veteran complained of neck pain and stiffness on and off times three to four months.  X-ray examination showed slight degenerative disc disease of the cervical spine at C4-5.  VA and private treatment records show continued complaints of back and neck pain through 1998.  A past medical history of degenerative disc disease of the lumbar spine was noted in August 1998.  The Veteran also stated that he had a pinched nerve in his lumbar spine.  

Most recently, in September 2007, a VA MRI study shows degenerative disc disease at L4-L5 and L5-S1, as well as mild to moderate central canal stenosis at C3-C4 and C4-C5, and moderate to severe left neural foraminal stenosis at C5-C6, secondary to a left paracentral disc osteophyte complex.  A December 2008 private MRI study shows a prominent bulge to protrusion at L4-5 with possible neural foraminal impingement and central bulge at L5-S1 with possible bilateral neural foraminal impingement; as well as degenerative disc disease and spondylosis at C3-4, C4-5, and C5-6 with resulting reversal of the cervical lordosis, and central canal stenosis at C3-4, C4-5, and C5-6.

The record as it stands is insufficient to make a decision in this case.  As the Veteran has asserted that he injured his back and neck in service during a lifting injury and when a cord hit his ankle causing him to fall, he has sought treatment for his back since 1974 and VA treatment records show complaints of back pain since 1975, and he has current diagnoses of cervical and lumbar spine disabilities, a VA examination addressing the likelihood that the current back and neck disorders are related to military service should be provided.

The Veteran also notified VA in April 2010 that he had surgery on his neck at the VA Medical Center in Houston, Texas on April 12, 2010.  As these records are potentially relevant to the claim on appeal they should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all recent treatment for the back and neck including copies of surgical records for the neck from the VAMC in Houston, Texas on April 12, 2010.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any current back disorder that had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the Veteran's statements asserting symptoms in service and since his discharge from service.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any current neck disorder that had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the Veteran's statements asserting symptoms in service and since his discharge from service.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claim on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

 
Department of Veterans Affairs


